Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Goldstein, J.), imposed July 29, 1982, upon his conviction of attempted robbery in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of four to eight years, upon his adjudication as a second violent felony offender.
Sentence affirmed.
Although the trial court, during the allocution prior to the defendant’s entry of the plea of guilty upon which the predicate felony conviction was rendered, did not expressly extract a waiver of his privilege against self incrimination, we agree that the plea was voluntarily, knowingly and intelligently entered since the record demonstrated, inter alia, that defendant was represented by counsel; that he was advised by the Trial Judge that by pleading guilty he was giving up his rights to a trial by jury and to confront the witnesses against him; that he stated that he was pleading freely, without coercion; that he stated he had discussed his plea with his attorney; that he acknowledged the facts underlying his commission of the crime; and that he rejected the trial court’s offer at sentencing to withdraw his plea and proceed to trial. Under the circumstances, it cannot be said that the defendant’s prior guilty plea was constitutionally defective (see People v Harris, 61 NY2d 9). Titone, J.P., Lazer, Mangano and Niehoff, JJ., concur.